DETAILED ACTION
Sweeping and Mopping Integrated Machine 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 07-26-2022 has been entered. Claims 1-10 are currently pending and have been examined. The previous 102 rejection has been modified applicant’s amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US10092155B2), hereinafter Xia.
Regarding claim 1, Xia teaches 
a sweeping and mopping assembly (foot assembly 500, figure 2), collection assembly (recovery tank 401 of dirty tank assembly 400, figure 7), a water spraying assembly (fluid delivery system; abstract), and a handle (handle assembly 100, figure 2), wherein:
the water spraying assembly is provided (fluid delivery system components are comprise within body 200 which is provided on foot assembly) on the sweeping and mopping assembly (fluid delivery system components are comprise within body 200 which is provided on foot assembly see figure 2) and comprises a water storage assembly (clean tank assembly 330, figure 2) and a nozzle assembly (dispenser 554, figure 8);
the water spraying assembly is configured to spray, through the nozzle assembly, water or a cleaning liquid in the water storage assembly onto a working surface to be swept and mopped (“fluid dispenser 554 is configured with at least one outlet to deliver fluid to the surface to be cleaned”);
the sweeping and mopping assembly comprise a motor (brush motor 503, figure 8) and a drum-type working portion (brush roll 546, figures 8-10) in which is rotatable when driven by the motor (col 9 lines 29-45); and
the sweeping and mopping assembly is configured such that a cloth brush of the drum-type working portion (col 9 lines 45-60) sweeps garbage and excess water on the working surface to be swept and mopped into the collection assembly through the rotation of the drum-type working portion, and the cloth brush wipes water sprayed onto the working surface at the same time (discloses agitate or rotate cleaning fluid into the surface to be cleaned. Such interaction removes the adhered dirt, dust, and debris, simultaneously scrape soiled fluid and debris off the brushroll 546, col 14 lines 58-67).
Regarding claim 2, Xia teaches the nozzle assembly is a nozzle which is a liquid outlet (dispenser 554, is configured with to deliver fluid to the surface to be cleaned).
Regarding claim 3, Xia teaches manual pump or an electric pump which is configured to spray water or the cleaning liquid in the water storage assembly onto the working surface to be swept and mopped (pump 226, figure 16; col 212 lines 20-30).
Regarding claim 4, Xia teaches a battery, and the motor is powered by the battery.
Regarding claim 5, Xia teaches the material of the drum-type working portion comprises cloth, sponge, felt, collodion, or fiber (“material is constructed of natural fiber”)
Regarding claim 6, Xia teaches the drum-type working portion is detachable (col 9 lines 23-25).
Regarding claim 7, Xia teaches the handle comprises a gripping bend (front handle 101, figure 3), a switch of the water spraying assembly is provided at the gripping bend (trigger 113, col 6 lines 26-30, col 11 lines 34, col 12 lines 37-40) and the switch is a mechanical switch or an electronic switch (col 6 lines 25-32, the trigger can be mechanical switch or electronic switch).
Regarding claim 8, Xia teaches a control switch, which is provided on the sweeping and mopping assembly (brush power switch 27, figure 18; col 12 lines 15 – 35)
Regarding claim 9, Xia teaches the sweeping and mopping assembly comprises an electronic control assembly (see figure 18, see components brush motor 503, switch 27 are provided on foot assembly 500, figure 2,8).
Regarding claim 10, Xia teaches wherein the collection assembly is detachable (col 4 lines 38- 41, col 5 lines 41-42, col 15 lines 20-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US10092155B2), hereinafter Xia in view of Lenkiewicz et al. (ES2641530T3).
Regarding claim 4, Xia teaches all limitations stated above but fails to explicitly disclose wherein the sweeping and mopping assembly comprises a battery, and the motor is powered by the battery.
Lenkiewicz teaches a cleaning device where the battery is situated within in base platform and the motor is powered by the battery. (electric battery 194 within base platform 20, figures 8-10 a” Lenkiewicz discloses “To operate the deep cleaning apparatus 10 in the floor cleaning mode, with the capsule 22 mounted on the base assembly 12, the user operates the main power switch 140 to supply power from a power source, such as a power source. electrical output, to energize the motor / blower assembly and that a power assembly 190 through which the base assembly 12 can be electrically connected to the capsule 22. The power assembly 190 comprises an electrical connection shown in FIG. form of female connector 192, an electric battery 194, a battery collar 196 and a battery cover 198. The female connector 192 is mounted inside the electric battery 194, which protrudes from the base housing the horizontal position /closed. In addition, a tab 200 protrudes outwardly from the forwardly facing edge of the stack cover 198.)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Xia to include the teachings of Lenkiewicz to have the battery to be included in the base where the sweeping and mopping assembly is located. This modification would allow the battery to be close to the motor, and reduce the need for long cable/electrical connection from the battery to the motor. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 ,and it’s dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (WO 2018107479 A1) cleaning robot system that performs sweeping and mopping assembly, Li et al. (US10136781B1) discloses a cleaning that performs wet and drying cleaning, Gardner (US9713411B2) upright surface treatment apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723